Application granted. The parties may adjourn
the mediation scheduled for March 27, 2020 sine
die pending the approval of conditional
                                                     MEMO ENDORSE                                 VSDC-SDNY
certification. The parties shall keep the Court
updated on the status of their settlement                                                         DOCUMENT
discussions and promptly notify the Court if a
settlement is reached. The parties may also
                                                                                                .ELECTRPNICALLY FILED
                                                                                                 DOC#:
,equest a cefeffal to ? ~ a n y t i m e
                                                                                                _DATE F:::IL~E-=-n:-_~;::;-i-(1-:??-/r-i--
                                                                                                                                      0
SO ORDERED.        ~
                                                           LAW GROUP
                                                      WWW.MKCLAWGROUP.COM
               Ronnie Abrams, U.S.D.J.            LAW OFFICES OF MICHAEL K. CHONG, LLC
               March 13, 2020
                      NEWYORK:                                FORT LEE:                                  HOBOKEN:
            1250 BROADWAY, 36TH FL STE. 300         2 EXECUTIVE DRIVE, STE. 240               300 HUDSON STREET. STE. 10
              NEW YORK, NEW YORK 10001              FORT LEE, NEW JERSEY 07024                HOBOKEN, NEW JERSEY 07024
                    (212) 726-1104                        (201) 947-5200                             (201) 708-6675
                  FAX (212) 726-3104                    FAX (201) 708-6676                         FAX (201) 708-6676

                                                       • Please Reply to: FORT LEE          EMAIL: MKC@MKCLAWGROUP.COM




                                                             March 12, 2020
              ViaECF

              Honorable Ronnie Abrams
              United States Courthouse
              Southern District of New York
              40 Foley Square, Courtroom 1506
              New York, NY 10007

                                                       Re:       Lazo Lazo et al v. Gender Bais, Inc. et al
                                                                 Case No.: 1: l 9-cv-08572-RA
              Dear Judge Abrams:

                      This office represents the Defendants in the above referenced matter. We write jointly
              with Plaintiffs counsel to request an adjournment of the mediation presently scheduled for
            • March 27, 2020 sine die. As part of the parties' prt'-:nediation negotiations, the parties have
              consented to and there shall be a stipulation t(J ihe conditional certification of a collective action.
              At this time, the parties are currently working on the form of the proposed stipulation and form
              of collective notice an<l consent for the Court's approval. Once approved, the parties will be
              engaged in the exchange of documents for the named and opt in Plaintiffs. After the exchange
              of documents, the parties will be in a better position to discuss settlement; and in the event
              cannot come to a resolution amongst themselves, request permission to request a referral to
              mediation at that time.

                      We thank you for your consideration and kind courtesies in addressing this matter.

                                                                                     Respectfully Submitted,
                                                                                       /;if/ // ,t:".J Cz:1/' C,:::J.??
                                                                                     ~t?chaet- ..._/l.        v_:;n,4:f7
                                                                                     Michael K. Chong, Esq.

              CC: Benjamin D. Weisberg, Esq. (Attorney for Plaintiff)
